t c memo united_states tax_court nance eva dehring petitioner v commissioner of internal revenue respondent docket no 21152-05l filed date nance eva dehring pro_se kaelyn j romey for respondent memorandum findings_of_fact and opinion dean special_trial_judge the petition in this case was filed in response to a notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination pursuant to sec_6330 petitioner seeks review of respondent’s proposed levy with respect to her income_tax liabilities for and the issue for decision is whether respondent’s determination to proceed with collection action should be sustained findings_of_fact the stipulation of facts and the exhibits received into evidence are incorporated herein by reference at the time the petition in this case was filed petitioner resided in lafayette california petitioner failed to timely file her federal_income_tax returns for and respondent filed substitutes for returns for each of those years during the years at issue petitioner was employed by the county of contra costa california county she earned gross_income from her employment of dollar_figure in dollar_figure in dollar_figure in and dollar_figure in collection activity for prior tax years respondent having previously warned petitioner of impending wage attachments sent notices of levy to the county with respect to her federal income taxes for and the notice_of_levy dated date was in the amount of dollar_figure and the notice_of_levy dated date was in the amount of dollar_figure county technicians responsible for tracking garnishments and wage assignments prepared contemporaneou sec_1both notices of levy concerned petitioner’s tax_liabilities for and but the second notice was for a slightly larger amount due apparently to additional interest worksheets showing that wages were withheld from petitioner’s pay on date and date to satisfy the first levy county technicians also prepared worksheets showing that wages were withheld from petitioner’s pay on february and and date with reference to the second notice_of_levy petitioner provided the court with a copy of form 668-d release_of_levy release of property from levy that informed the county that the levy on wages was being released as of the payment that was withheld on date the county initially treated the notices of levy as cumulative rather than treating the second notice as superseding the first the county worksheets show total net withholdings due to the notices of levy of dollar_figure total withholdings of dollar_figure less refunds to petitioner of dollar_figure on date and dollar_figure on date respondent’s records show that he applied a total of dollar_figure in levy proceeds to petitioner’s tax_liabilities for and respondent’s records also show that petitioner’s tax_liabilities for and are fully paid and a zero balance is indicated for each year according to respondent’s records levy proceeds of dollar_figure were applied to on date levy proceeds of dollar_figure and dollar_figure were applied to on january and date and levy proceeds of dollar_figure and dollar_figure were applied to on date assessment activity for through on date respondent notified petitioner that there was no record that she had filed federal_income_tax returns for the years at issue respondent sent to petitioner on date a notice_of_deficiency for and and a notice_of_deficiency for all by certified mail the notices of deficiency were addressed to petitioner at p o box lafayette california the same address that is on the petition in this case on date respondent sent to petitioner two notices requesting payment for taxes for and on date petitioner wrote to respondent to request a hearing to appeal the examination notices of date for the years and petitioner attached to the letter a copy of a statement of account for each of the years at issue appeals officer patricia fu in a letter dated date informed petitioner that her case had been assigned to the appeals_office in san francisco california petitioner filed a claim_for_refund of dollar_figure of tax for the years at issue appeals officer fu after reviewing irp documents allowed a partial adjustment of dollar_figure for previously uncredited withholding taxes and a reduction to gross_income due to income reported on form_1099 that belonged to another taxpayer collection activity for through respondent sent to petitioner on date letter final notice_of_intent_to_levy and notice of your right to a hearing with respect to her tax_liabilities for through which at that date totaled dollar_figure petitioner timely filed her form request for a collection_due_process_hearing petitioner claimed in her form that she never received a notice_of_determination and or deficiency for and that she disagreed with the amounts indicated on date the appeals_office sent to petitioner a letter requesting that she contact the office within days to set a date and time for a hearing the letter further advised petitioner that if she wanted to offer any collection alternatives she should complete the enclosed form 433-a collection information statement for wage earners and self- employed individuals petitioner did not submit a form 433-a on date the appeals_office sent to petitioner another letter requesting that petitioner contact the office by date to arrange a convenient date and time for an appeals_office hearing although a conference was later scheduled by petitioner for date petitioner failed to attend the scheduled conference petitioner did send to appeals a letter dated date in which she apologized for having missed our appointment for today having received no information from petitioner respondent issued the notice of ddetermination on date sec_6330 opinion sec_6330 generally provides that the commissioner cannot proceed with collection by way of a levy until the taxpayer has been given notice and the opportunity for an administrative review of the matter in the form of an appeals_office hearing and if dissatisfied the person may obtain judicial review of the administrative determination see 115_tc_35 114_tc_176 the taxpayer requesting the hearing may raise any relevant issue with regard to the commissioner’s intended collection activities including spousal defenses challenges to appropriateness of the collection action and offers of collection alternatives sec_6330 see 114_tc_604 goza v commissioner supra pincite where the validity of the tax_liability is not properly part of the appeal the taxpayer may challenge the determination of the appeals officer for abuse_of_discretion sego v commissioner supra pincite goza v commissioner supra pincite the taxpayer may raise challenges to the existence or amount of the underlying tax_liability however only if she did not receive any statutory_notice_of_deficiency for such tax_liability or did not otherwise have an opportunity to dispute such tax_liability sec_6330 according to the appeals officer who considered her case petitioner advised her in a telephone conversation on date that she had not been allowed the deductions to which she felt she was entitled she represented to the appeals officer that she would prepare returns that would show what she thought were the proper deductions she was according to the appeals officer given until date to provide the information but failed to follow through on her representation at trial petitioner introduced evidence that appears to be aimed at showing that her income for was less than the dollar_figure that was shown on her form_w-2 wage and tax statement she concedes that she earned approximately dollar_figure for the year but alleges that about dollar_figure was levied from her salary in august and december of petitioner’s position suggests that she believes that her tax_liability for should be less than the amount assessed by respondent because the alleged levies reduced the income she received the record in this case indicates only one levy on petitioner’s salary in and that was in december in the amount of dollar_figure petitioner however must include her wages for in gross_income including any portion that was withheld and paid directly to the irs for application against her liability for the years and 279_us_716 although her salary was the subject of a levy that does not mean the levied amount is excluded from her income for federal_income_tax purposes contrary to her belief the levied amount is includable in her gross_income both of petitioner’s arguments however that she is entitled to additional deductions and that her tax is less than that assessed because her salary in is less than that shown on her form_w-2 are precluded in this action the parties agree that the statutory notices of deficiency for the years at issue were sent by certified mail to petitioner’s then and present address of record with the internal_revenue_service petitioner did not argue or present any evidence at trial that she did not receive the relevant statutory notices of deficiency petitioner is therefore precluded from challenging her underlying tax_liabilities and those tax_liabilities are not properly at issue here sec_6330 petitioner also attempted to show at trial that there was an excess_amount available from the date through date levies for prior periods that should have been applied to the tax periods under consideration here a comparison of the records of the county and those of respondent shows that the amount ultimately withheld from her salary by the county net of refunds was the same amount applied to satisfy her outstanding tax_liabilities for and respondent’s records indicate that only the amount necessary to satisfy her liabilities was received and applied in addition it seems that petitioner was given proper credit for withholding taxes for the years at issue as petitioner failed to raise any other relevant issues the court finds that respondent’s determination in this case should be sustained for respondent decision will be entered
